This is a taxpayer's action to restrain the Comptroller of the city of New York and other city officials from paying to the defendant Philip Grosback the salary of a captain of police.
An application for a temporary injunction, denied by the Special Term, was granted by the Appellate Division in an opinion by MARTIN, J., writing for a unanimous court (210 App. Div. 716). Final judgment for the same relief followed. The affirmance of that judgment is now before us for review.
On January 1, 1923, Grosback, a lieutenant of police, was No. 84 on the eligible list of the civil service for promotion to the rank of captain. His place upon the list postponed him in advancement to many other officers who had won a higher standing.
In this situation, the Legislature on May 24, 1923, added to the New York charter a section numbered 288-a (L. 1923, ch. 778), which reads as follows:
"The police commissioner, in his discretion, may promote to the rank of captain a lieutenant of police who has been a member of the force for at least thirty-five years, a lieutenant of police for at least twenty years, and has been acting captain of a precinct or squad for at least seven years, and who is on the eligible list of the civil service in existence January first, nineteen hundred and twenty-three, for promotion to the rank of captain."
Grosback was appointed to the force in October, 1884 (thirty-nine years before the passage of the act), became a sergeant or lieutenant in January, 1901 (twenty-two years before), an acting captain in October, 1908 (fourteen years before), and on January 1, 1923, was on the list *Page 503 
then in existence of those eligible for promotion. He was made captain by order of the Police Commissioner under the new section of the charter.
Within the principle of our decision in Matter of Barthelmess
v. Cukor (231 N.Y. 435) the act of 1923 (L. 1923, ch. 778) is an evasion of the civil service provisions of the Constitution of the State.
We are told that the Legislature has discretionary power to substitute certain other tests, such as experience or valor, for those of competitive examination, if there is a reasonable basis for the belief that the latter are inadequate (People ex rel.Schelpp v. Knox, 48 App. Div. 477; People ex rel. Leary v.Knox, 166 N.Y. 444). Granting that this is so, the choice of substitutes or equivalents may not be used as a cover for a merely arbitrary preference. Here, upon the face of the statute, the signs are unmistakable that a favor is to be conferred upon a single member of the force by making length of service count for him when it is to count for no one else. "The stigmata of arbitrary selection, of forced and unnatural classification," are as plain as in another case (Matter of Mayor, etc., of New York
[Elm Street], 246 N.Y. 72). The act would have been more sincere, and not different in effect, if it had designated its beneficiary by name, and not by the roundabout method of a description of his record.
Nothing in that record supplies a reasonable basis for a preference so particular. Every member of the force who is to be promoted to the rank of captain must reach his promotion after going through the lower grades. This means, almost inevitably, that every member so advanced will have served a long time before arriving at the goal. To choose one time-record out of many and jump the officer who answers to it over all others on the list is to restore partisanship and favoritism, or at least the danger of those evils, in the creation of the civil service. There is no denial of the power of the Legislature to make *Page 504 
experience a factor in determining promotion. What is denied is the power to establish such a test for one applicant without establishing it for others in the same or like conditions. Some qualities, such as those of bravery or heroism, are unique and incommensurable (People ex rel. Leary v. Knox, supra). They refuse, like originality or genius, to stay within a class. Exceptions appropriate at such times must not be stretched to take within their shelter the merit, more pedestrian, of mere adherence to the job. These plodding virtues are not so rare that their possessors, however estimable, cannot be classified in groups. The mandate of the Constitution is that merit and fitness shall be ascertained "so far as practicable" by competitive examination (Constitution, art. V, § 9; Matter of Barthelmess
v. Cukor, supra; Matter of Ottinger v. State Civil ServiceComm., 240 N.Y. 435). Discretion there is in determining the limits of the practicable. It is not, however, an uncontrolled discretion, but one subject to the teachings of experience and the supervision of the courts (Matter of Ottinger, supra, at p. 441). The range of selection must be determined by a principle of general application unless the qualities to be preferred are so unique and extraordinary as to bid defiance to classification and call for treatment by themselves. Such plainly are not the qualities that are here selected for reward.
The judgment should be affirmed with costs.
POUND, CRANE, LEHMAN and KELLOGG, JJ., concur; O'BRIEN, J., not sitting; ANDREWS, J., absent.
Judgment affirmed, etc. *Page 505